Quinn-Jacobs v MoQuin (2021 NY Slip Op 03764)





Quinn-Jacobs v MoQuin


2021 NY Slip Op 03764


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


635 CA 20-01268

[*1]KATHLEEN QUINN-JACOBS AND DAVID QUINN-JACOBS, PLAINTIFFS-APPELLANTS,
vROSS MOQUIN, M.D., ET AL., DEFENDANTS, AND CROUSE HOSPITAL, DEFENDANT-RESPONDENT. 


EDELMAN & EDELMAN, P.C., NEW YORK CITY (DAVID M. SCHULLER OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
GALE GALE & HUNT, LLC, SYRACUSE (ANDREW R. BORELLI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), dated September 1, 2020. The amended order, insofar as appealed from, granted in part the motion of defendant Crouse Hospital for summary judgment and denied the cross motion of plaintiffs for summary judgment. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court